Mercure, J. (concurring).
While concurring in result, because I disagree with my colleagues’ implicit conclusion that *246the special relationship and ministerial act doctrines are alternative theories of liability, I am required to write separately. In my view, these so-called "doctrines” are neither "alternative” nor are they "theories of liability”. To the contrary, they are nothing more than factual theories advanced in avoidance of the alternative grounds raised by the State in support of its defense of sovereign immunity. The distinction is critical to a proper determination of the issue of whether plaintiff need establish both "doctrines” in order to defeat the State’s motion for summary judgment.
Although the State has waived the immunity previously enjoyed by virtue of its sovereign status and consented to be sued for the torts of its officers and employees (see, Court of Claims Act §§ 8, 9 [2]), the courts have fashioned a number of exceptions to the general rule of governmental liability, grounded and classified on the basis of the specific act or omission out of which the injury is claimed to have arisen and the capacity in which the act or failure to act occurred (see, Weiner v Metropolitan Transp. Auth., 55 NY2d 175,182; see also, 1 NY PJI 2d 471-480 [1996 Supp] [for an excellent treatment of the various established exceptions to the general rule of governmental liability]). In defense of the instant claim, the State contends the applicability of two of these established exceptions.
First, based upon the theory that the proper allocation of public resources and available police services is a matter for the executive and legislative branches to decide, an exception has developed with regard to claims arising out of security breaches, where a member of the public is exposed to danger as the result of a governmental entity’s failure to protect against external hazards, particularly criminal activities (see, Riss v City of New York, 22 NY2d 579; see also, Kircher v City of Jamestown, 74 NY2d 251 [claim based upon police officer’s failure to "call in” witnesses’ report of abduction]; Bonner v City of New York, 73 NY2d 930 [school teacher assaulted on playground]; Miller v State of New York, 62 NY2d 506 [State University student raped in her dormitory]; De Long v County of Erie, 60 NY2d 296 [claim based upon negligent processing of and response to a 911 emergency call]; Florence v Goldberg, 44 NY2d 189 [claim based upon failure to provide police officer to serve as school crossing guard]). This exception to the general rule, absolving the government from liability for decisions as to the allocation of the limited resources available for police protection, has its own court-made exception, which will permit *247recovery in cases where a "special duty” or "special relationship” is shown to exist, a matter discussed in some detail by the majority.
Second, the State argues an entirely separate exception to the general rule of governmental tort liability, "generally said to reflect the value judgment that the public interest in having officials free to exercise their discretion unhampered by the fear of retaliatory lawsuits outweighs the benefits to be had from imposing liability” (Arteaga v State of New York, 72 NY2d 212, 216), which comes into play in cases arising out of the performance of governmental regulatory activities involving the exercise of judgment or discretion (see, e.g, Eiseman v State of New York, 70 NY2d 175 [acts of correction officials and parole supervisors in establishing the level of restrictions on and the degree of supervision for a released inmate]; Tarter v State of New York, 68 NY2d 511 [parole release decisions of Board of Parole]; Tango v Tulevech, 61 NY2d 34 [judgment of county probation officer concerning custody of a child]). In such a case, the question of whether the State is entitled to immunity first requires an analysis of the functions and duties of the actor’s particular position and whether they inherently entail the exercise of some discretion and judgment (see, Mon v City of New York, 78 NY2d 309, 313). If so, it must then be determined whether the conduct giving rise to the claim is related to an exercise of that discretion (supra). Obviously, this exception will not apply in a case where the actor’s conduct giving rise to the claim did not involve an exercise of discretion, i.e., was ministerial in nature.
Two important points necessarily emerge from the foregoing analysis. First, claimant’s assertions that there existed a special relationship and that the act giving rise to liability was purely ministerial are not part of his claim against the State. Rather, these positions are merely advanced in an effort to defeat the State’s defense of sovereign immunity. Second, because it need establish its immunity but once, the State will defeat the claim if it can demonstrate the applicability of either one of the foregoing exceptions to the general rule of governmental liability. Stated in the converse, claimant may prevail only by defeating both of the State’s alternative theories founded upon the doctrine of sovereign immunity.
For the same reason, in the highly analogous case of Miller v State of New York (125 AD2d 853, lv denied 69 NY2d 608), this Court, having determined the validity of the State’s claim of immunity based upon the performance of a discretionary act, *248found it unnecessary to consider the alternative theory based upon the absence of any special relationship (supra, at 855). Under the circumstances, I cannot understand the majority’s citation to that case for the very opposite proposition. Nor do I understand Justice White’s reliance upon this Court’s decision in Davis v State of New York (212 AD2d 939), where the "ministerial act” issue was addressed only after the State’s claim of governmental immunity based upon the absence of a duty of special care had been defeated.
In the final analysis, neither of the other writings in this matter has cited a case holding or even suggesting that the special relationship and ministerial act "doctrines” are alternative theories of liability. To the contrary, the factual setting of the instant case cannot be meaningfully distinguished from that presented in De Long v County of Erie (60 NY2d 296, supra). There, as here, the person who took the complaint, in the performance of a ministerial act, referred it to the wrong municipality. The Court of Appeals held, however, that there could be no recovery in the absence of a special relationship.
Nonetheless, because I agree with the majority that claimant succeeded in defeating both of the alternative theories founded upon the defense of sovereign immunity, I would affirm the grant of partial summary judgment in favor of claimant.